Title: To Thomas Jefferson from Robert Smith, 19 December 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            19 Dec 1806
                        
                        Mem.
                  
                     
                        
                           Sloops of War
                           }
                           Siren
                           }
                           at Washington.
                           }
                           could all be prepared for sea by the time their officers
would join them.
                        
                        
                           Argus
                        
                        
                           Vixen
                        
                        
                           Schooner
                           
                           Nautilus
                           
                        
                        
                           Ketch
                           
                           Spitfire
                           }
                           at Norfolk
                        
                        
                           Gunboats  No. 1. 4. 5. 10
                        
                        
                           Ketch Vengeance
                           }
                           at New York
                        
                        
                           Gunboats No. 6. 8.
                        
                        
                           Gunboats No. 2. 3. 9.
                           at Charleston.
                        
                        
                           Ketches
                           Etna
                           }
                           now at New Orleans
                        
                        
                           
                               "
                           Vesuvius
                           and fit for service, —&
                        
                        
                           Gunboats No. 11. 12. 13. 14 
                           it may be expected
                        
                     
                  
                        
                        that early in the Spring there will arrive at Neworleans from the Western Country 6 other gunboats—and
                            shortly after them 8 other gunboats—
                    